Case 1:19-cv-16052-RMB-AMD Document 43 Filed 04/12/21 Page 1 of 6 PageID: 355



                                                          [Docket No. 34]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



 CHAKA KWANZAA,

                    Plaintiff,
                                          Civil No. 19-16052 (RMB/AMD)
        v.

 GIRARD TELL,                                        OPINION

                    Defendant.




APPEARANCES:

CHAKA KWANZAA, pro se
207 South Franklin Blvd.
Pleasantville, New Jersey 08232
     Attorney for Plaintiff

REYNOLDS & HORN, P.C.
By: Thomas B. Reynolds,
116 S Raleigh Ave.
Atlantic City, NJ 08401
     Attorney for Defendant


RENÉE MARIE BUMB, United States District Judge:

      This matter comes before the Court upon Defendant Girard

Tell’s Motion for Summary Judgment. [Docket No. 34]. The Court

previously administratively terminated that Motion pending

resolution of pro se Plaintiff Chaka Kwanzaa’s Motion to Appoint

Pro Bono Counsel. [Docket No. 31]. Thereafter, the Court denied


                                     1
Case 1:19-cv-16052-RMB-AMD Document 43 Filed 04/12/21 Page 2 of 6 PageID: 356



Plaintiff’s motion. [See Docket No. 40]. Accordingly, and for

the reasons stated herein, the Court will now reinstate and

grant Defendant’s Motion for Summary Judgment.

I.    FACTS

      This case originated with Plaintiff’s filing of a Complaint

and Application to proceed in forma pauperis. That original

complaint included two other Plaintiffs, sixteen other

Defendants, and several more claims than currently remain. [See

Docket Nos. 1 and 5]. In reviewing the Complaint pursuant to 28

U.S.C. § 1915(e)(2)(B), the Court dismissed all but one claim,

and later severed the two other Plaintiffs’ claims into separate

actions. See Scott v. Tell, et al., 20-1295; Kwanzaa v. Tell et

al., 19-20373. This one claim, as discussed more thoroughly

below, is the only unresolved issue in this matter.

      This dispute arises from police stop. On January 4, 2019,

Defendant, Officer Girard Tell of the Pleasantville Police

Department, observed Plaintiff sitting in a stopped vehicle.

Although the parties disagree as to why Defendant approached the

vehicle, the parties agree that Defendant arrested Plaintiff and

searched his vehicle. [See Docket Nos. 2, 34, and 35]. During

the search of the car, Plaintiff alleges that Defendant found

and stole Plaintiff’s diamond ring. [Docket No. 2]. This ring

was never placed in an evidence bag and, instead, Plaintiff

contends, Defendant placed the ring in his pocket. [Id.].

                                     2
Case 1:19-cv-16052-RMB-AMD Document 43 Filed 04/12/21 Page 3 of 6 PageID: 357



Defendant now moves for summary judgment. He argues that

Plaintiff has fabricated the story of the ring, and that summary

judgment is appropriate because Plaintiff has no evidence that

this ring ever existed, much less that defendant stole it.

[Docket No. 34].

II.    LEGAL STANDARD

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A fact is “material” only if it might impact the

“outcome of the suit under the governing law.” Gonzalez v. Sec’y

of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012). A

dispute is “genuine” if the evidence would allow a reasonable

jury to find for the nonmoving party. Id.

      In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of

the nonmoving party. Melrose, Inc. v. City of Pittsburgh, 613

F.3d 380, 387 (3d Cir. 2010). However, a mere “scintilla of

evidence,” without more, will not give rise to a genuine dispute

for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001). Moreover, a court need not adopt the version of facts

asserted by the nonmoving party if those facts are “utterly

discredited by the record [so] that no reasonable jury” could

                                     3
Case 1:19-cv-16052-RMB-AMD Document 43 Filed 04/12/21 Page 4 of 6 PageID: 358



believe them. Scott v. Harris, 550 U.S. 372, 380 (2007). In the

face of such evidence, summary judgment is still appropriate

“where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party.” Walsh v. Krantz,

386 F. App’x 334, 338 (3d Cir. 2010).

      The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions

on file, and any affidavits “that the non-movant has failed to

establish one or more essential elements of its case.”

Connection Training Servs. v. City of Phila., 358 F. App’x 315,

318 (3d Cir. 2009). “If the moving party meets its burden, the

burden then shifts to the non-movant to establish that summary

judgment is inappropriate.” Id. In the face of a properly

supported motion for summary judgment, the nonmovant’s burden is

rigorous: it “must point to concrete evidence in the record”;

mere allegations, conclusions, conjecture, and speculation will

not defeat summary judgment. Orsatti v. New Jersey State Police,

71 F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg, 594

F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v. Advanced

Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir. 2009)

(“[S]peculation and conjecture may not defeat summary

judgment.”). However, “the court need only determine if the

nonmoving party can produce admissible evidence regarding a

disputed issue of material fact at trial”; the evidence does not

                                     4
Case 1:19-cv-16052-RMB-AMD Document 43 Filed 04/12/21 Page 5 of 6 PageID: 359



need to be in admissible form at the time of summary judgment.

FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).

III.   DISCUSSION

       Here, the Court finds that summary judgment is warranted.

As noted above, a mere “scintilla of evidence” is insufficient

to establish a genuine dispute of material fact. Saldana, 260

F.3d at 232. Yet, as discussed below, Plaintiff has no more than

a scintilla of evidence concerning the allegedly stolen ring.

       Defendant argues that he is entitled to summary judgment

because Plaintiff has provided no evidence that Defendant stole

his ring. Specifically, Defendant contends that “Plaintiff is

unable to meet his obligation to present actual evidence, beyond

his mere speculative allegations and conjuncture.” [Docket No.

34-2]. Plaintiff’s response to Defendant’s motion states only

that Defendant “violated all collection of evidence procedures

and removed a diamond ring from plaintiff’s vehicle, which has

never appeared as evidence. The facts are clear that defendant

Tell stole plaintiff’s personal property.” [Docket No. 35, at

4]. This allegation, however, is not evidence.

       Although the Court declined to dismiss the stolen ring

claim at the pleading stage-- in part due to the relaxed

pleading standards applied to pro se litigants-- Plaintiff

cannot simply reiterate those allegations now to establish a

genuine dispute of fact. The Court cannot permit a case to

                                     5
Case 1:19-cv-16052-RMB-AMD Document 43 Filed 04/12/21 Page 6 of 6 PageID: 360



proceed to trial if a party lacks sufficient evidence to prevail

at trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986) (“[T]here is no issue for trial unless there is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.”) Here, Plaintiff has failed to

offer any evidence, other than unsubstantiated allegations, that

Defendant stole his diamond ring. Accordingly, the Court now

finds that (1) no reasonable trier of fact could return a

verdict for Plaintiff at trial, (2) there is no genuine dispute

of material fact1, and (3) Defendant is entitled to judgment as a

matter of law.

IV.   CONCLUSION

      For the reasons stated herein, Defendant’s Motion for

Summary Judgment [Docket No. 34] is REINSTATED and GRANTED. An

appropriate Order accompanies this Opinion.

                                         s/Renée Marie Bumb___
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE


1    Plaintiff is proceeding in this action pro se. As such, the
Court finds that Plaintiff may not have understood that he could
file an affidavit with his brief opposing summary judgment. If
Plaintiff can provide such information, he may file a Motion for
Reconsideration and sworn affidavit within the timeframe
established by Local Rule 7.1(i). Plaintiff should file this
affidavit only if he can do so honestly and accurately. The
filing of a dishonest or untrue affidavit is a crime, see 18
U.S.C. § 1621, and there are criminal penalties for perjury.
Defendant, in turn, may oppose such motion, including any
arguments as to why the Court should not consider a pro se
affidavit filed after Summary Judgment briefing is complete.
                                     6
